706 N.W.2d 56 (2005)
Cindy LEIDENFROST, Respondent,
v.
WAL-MART STORES, INC., and Pennsylvania/AIG, claims administered by Claims Management, Inc., Relators, and
Institute for Low Back & Neck Care, and Abbott Northwestern Hospital, Intervenors.
No. A05-1666.
Supreme Court of Minnesota.
November 28, 2005.
*57 Christopher E. Sandquist, Gislason & Hunter, LLP, Mankato, MN, Carl J. Sommerer, Sommerer & Schultz, P.A., Minneapolis, MN, for Relators.
Kris Wittwer, Steward, Zlimen & Jungers, Ltd., Minneapolis, MN, for Intervenor, Abbott Northwestern Hospital.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 25, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
  /s/Russell A. Anderson
  Associate Justice